            Case 1:21-cr-00024-EGS Document 45 Filed 09/15/21 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
       v.                                     :       Criminal No. 21-cr-24 (EGS)
                                              :
ROBERT GIESWEIN,                              :
                                              :
                       Defendant.             :


              GOVERNMENT’S MOTION TO RESCHEDULE STATUS HEARING

       The United States hereby respectfully moves the Court to vacate the status conference

presently scheduled for September 24, 2021, and to reschedule it for a date and time convenient

for the Court and the parties.

       In support of this motion, the government states the following:

       1.       At a status conference on August 11, 2021, the Court set a further status hearing for

September 17, 2021. Minute Entry dated August 11, 2021.

       2.       On September 7, 2021, the Court rescheduled that status hearing to September 24,

2021, due to unforeseen circumstances. Minute Order dated September 7, 2021.

       3.       Undersigned counsel has a potential conflict with a previously set three-

codefendant matter, which is scheduled for earlier in the day on September 24, 2021; there is a

possibility that other matter would continue past 1:15, the time this hearing is set to begin. AUSA

Emily Miller, the USAO-DC discovery coordinator who has addressed some of the Court’s

questions regarding voluminous discovery, also has a conflict on September 24, 2021.

       4.       Undersigned counsel has conferred with Ann Rigby, Esq., counsel for the

defendant, regarding the government’s request to reschedule the status hearing. Ms. Rigby
            Case 1:21-cr-00024-EGS Document 45 Filed 09/15/21 Page 2 of 3




informed undersigned counsel that the defense does not object to moving the hearing to earlier in

the week of September 20, 2021. The parties are available on September 20 other than 2:00 to

3:00 p.m.; September 22 in the afternoon prior to 4:00 p.m.; or September 23.

       5.       During the week of September 27, 2021, although the defense does not consent to

a continuance to that week, government and defense counsel are both available on September 27,

other than 11:00 a.m. to 12:00 p.m.; September 29 prior to 4:00 p.m., other than 12:00 p.m. to 1:00

p.m.; or September 30 other than 12:00 p.m. to 1:00 p.m.

       6.       The government submits that there is no prejudice to either party by rescheduling

the hearing, whether by moving it earlier in the week of September 20 or to the following week.

The Court has already set a tentative trial date of February 15, 2022, and any delay will continue

to be excluded under the Speedy Trial Act in part because the defendant’s interlocutory appeal of

the Court’s detention order is pending. See Minute Entry dated August 11, 2021; 18 U.S.C.

§ 3161(h)(1)(C).




                                                2
         Case 1:21-cr-00024-EGS Document 45 Filed 09/15/21 Page 3 of 3




       WHEREFORE, the government requests that the Court grant the government’s motion

and enter the attached, proposed order.



                                          Respectfully submitted,


                                          CHANNING D. PHILLIPS
                                          Acting United States Attorney
                                          D.C. Bar No. 415793


                                          /s/ Erik M. Kenerson
                                          ERIK M. KENERSON
                                          Ohio Bar No. 82960
                                          U.S. Attorney’s Office for the District of Columbia
                                          Assistant United States Attorneys
                                          555 4th Street, N.W.
                                          Washington, D.C. 20530
                                          (202) 252-7201
                                          Erik.Kenerson@usdoj.gov




                                             3
